Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021 The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments

The following is a final office action in response to applicant’s amendment filed on 08/12/2022 for response of the office action mailed on 06/08/2022. The claims 1, 4, and 6  have been amended. No claim has been cancelled. No new claim has been added. The Applicant’s submitted Terminal Disclaimer is received. Therefore, claims 1-20 are pending and addressed below.
Response to Arguments
The applicants’ arguments, filed on 08/12/2022, with respect to “Access method, device and system” have been considered but are moot. The herein cited features(s) are newly added to previously rejected claims, and the applicant’s arguments are drawn to the newly added features, which have been addressed in instant Office action with newly identified/applied prior art (see details below), thus rendering respective argument moot.
Previously used references of Plummer et al. (US 20150319046 A1, henceforth “Plummer”) and Park et al. (US 20150016303, henceforth “Park”) are replaced with Kim et al. (US 20160226732 A1, henceforth “Kim”) and Hardy et al. (US 9172605 B2, henceforth “Hardy”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160226732 A1, henceforth “Kim”) in view of Hardy et al. (US 9172605 B2, henceforth “Hardy”) and further in view of Chen et al. (US 20180324170 A1, henceforth “Chen”).
Examiner’s note: in what follows, references are drawn to Kim unless otherwise mentioned.
Regarding claim 1, Kim teaches an access method by a user equipment (UE) having a mobile application (MAPP) installed thereon (FIG. 1 illustrates a local area network 100. The local area network 100 includes network device 102, network device 104, network device 106, access device 108, GTWY 110, GTWY 112, cloud 114… A network device can allow a user to access, control, and/or configure devices, such as office-related devices, audio and/or video related devices, computing devices etc., [0097]. The user may interact with the network devices 102, 104, or 106 using an application, a web browser, a proprietary program, or any other program executed and operated by the access device 108. In some embodiments, the access device 108 may communicate directly with the network devices 102, 104, 106 (e.g., communication signal 116)… In some embodiments, the access device 108 may communicate with the network devices 102, 104, 106 via the gateways 110, 112 (e.g., communication signal 118) and/or the cloud network 114 (e.g., communication signal 120), [0098]. An application, a web browser, a proprietary program, or any other program are interpreted as MAPP.), the method comprising:
accessing a local area network comprising a gateway (The local area network 100 may include a wireless network, a wired network, or a combination of a wired and wireless network…The wired and/or wireless networks may be implemented using various routers, access points, bridges, gateways, or the like, to connect devices in the local area network 100. For example, the local area network may include gateway 110 and gateway 112. Gateway 110 or 112 can provide communication capabilities to network devices 102, 104, 106 and/or access device 108 via radio signals in order to provide communication, location, and/or other services to the devices, [0099]. So, accessing a local area network comprising a gateway.); 
sending a multicast probe message in the local area network for searching for the gateway (The provisioning process includes pairing the network device with a gateway and registering the gateway, network device, and access device with a server, such as a server located within the cloud network 114. For example, upon being powered on or reset to factory settings, the network device may send or broadcast identification information to one or more access devices. The identification information may be sent during a discovery process, [0110]. In some embodiments, the communication module 2216 may send and receive transmissions broadcasted via a network to which the computing device 2200 is connected. The transmissions may include multicast transmissions and/or broadcast transmissions, [0300].); 
receiving a multicast response message from the gateway, wherein the multicast response comprises an address of the gateway (FIG. 2 illustrates an example of a process 200 for registering one or more network devices, such as the network devices 102, 104, 106 illustrated in FIG. 1, [0108]. At 202, a network device may detect one or more gateways upon being powered on or reset. In some embodiments, a provisioning process may occur when the network device is powered on or reset and detected by an access device (e.g., access device 108). During the provisioning process, the access device may directly communicate with the network device, [0109]. An application, program, or the like that is installed on and executed by the access device may receive the identification information from the network device. When the application on the access device is launched by a user, the access device may display the identification information for selection by the user. Once the network device identification information is selected, the access device may send a signal to the network device indicating that it has been selected. The network device may then send to the access device a list of gateways that are detected by the network device, [0111]. At 204, the network device may obtain credentials from the gateway as part of the registration process…In some embodiments, the credentials may include a SSID of the local area network and a MAC address of the gateway, [0112]. When the computing device 2304 is implemented as a gateway (e.g., the gateway 110), the request 2314 may be a multicast request to the network for current information associated with device, [0322].); 
(Accordingly, the access device may perform account less authentication to allow the user to remotely access the network device via the cloud network without logging in each time access is requested. Also, the network device can communicate with the server regarding the logical network, [0094]. FIG. 13, the cloud network 114 can include a data store 1304 of known resource bundles 1332, see [0229]. Access device 108 can request and download a resource bundle 1332 for a given network device by exchanging communications 1314 and 1316 with the cloud network 114… For example, cache 1318 can be used to store a tile database where each record in the database is uniquely identified by a tile ID, [0230]. Examiner interpreted that the resource bundles contain platform information and an access identifier allocated by the platform device to the MAPP.  The missing/crossed out limitations will be discussed in view of  Hardy.); and 
sending the address of the platform device and the access identifier to the gateway based on the address of the gateway to  (FIG. 13, in some embodiments, the access device 108 may communicate with the network devices 102, 104, 106 via the gateways 110, 112 (e.g., communication signal 118) and/or the cloud network 114 (e.g., communication signal 120), [0098].  FIG 15, the process 1500 utilizes intra-network and inter-network communications to inform a cloud network server of the existence of a resource bundle for a network device and to provide the resource bundle defining an interface module for the network device to an access device and/or a gateway… 1502 can include receiving a communication including a resource bundle, registration information for the resource bundle, and a unique ID for a network device interface, [0256]. At step 1510, transmit the resource bundle to a gateway and/or an access device. The missing/crossed out limitations will be discussed in view of  Hardy.), 
wherein the registration message carries the access identifier to access the platform device, wherein the access identifier is used to (The gateways 110 and 112 may also provide the access device 108 and the network devices 102, 104, 106 with access to one or more external networks, such as the cloud network 114, the Internet, and/or other wide area networks. In some embodiments, the network devices 102, 104, 106 may connect directly to the cloud network 114, for example, using broadband network access such as a cellular network. The cloud network 114 may include a cloud infrastructure system that provides cloud services. In certain embodiments, services provided by the cloud network 114 may include a host of services that are made available to users of the cloud infrastructure system on demand, such as registration and access control of network devices 102, 104, 106, [0105]. The provisioning process may include pairing the network device with a gateway and registering the gateway, network device, and access device with a server, such as a server located within the cloud network 114, [0110]. The missing/crossed out limitations will be discussed in view of Chen.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  after the UE has been logged into a platform device using the MAPP, obtaining an address of a platform device and an access identifier allocated by the platform device to the MAPP, (2) sending the address of the platform device and the access identifier to the gateway based on the address of the gateway to enable the gateway to send a registration message to the platform device based on the address of the platform device, (3) the registration message carries the access identifier to access the platform device, wherein the access identifier is used to enable the platform device to bind the gateway to the MAPP.
However Hardy  discloses, in analogous art, the missing/crossed limitations comprising: (1) after the UE has been logged into a platform device using the MAPP, obtaining an address of a platform device and an access identifier allocated by the platform device to the MAPP (One solution for authenticating and identifying a network device in a network, e.g., when and/or before provisioning or in other contexts, may include a unique identifier or password in or on the device, and utilizing a three-way handoff as shown in FIG. 2A. In FIG. 2A, a network device 204, such as an access point or CPE, can be entered into a network so as to communicate with the cloud 200, column [10] lines [57-65]. FIGS. 7A-7G illustrate a method of provisioning a network device in a network…FIG. 7A, a user can open an app or application 714 in a computing device 706 (e.g., a mobile phone, tablet, or PC) and request or initiate provisioning of a network device. For example, the computing device 706 may be configured to authenticate a network device in a network. In some embodiments, the computing device is configured by executing an application software, or otherwise including hardware and/or firmware (collectively referred to herein as “an app”). However, an application (“app”) is not required and the user can instead log into a cloud app or website to authenticate the device directly, column [13] lines [10-24].  An alternative apparatus and method is illustrated in FIGS. 2D and 2E. In this example, the user (e.g., computing device) 2211 optionally and initially connects 2200 to the cloud 2206. The user then opens communication 2201 with the network device 2209 using a local channel/connection. The local channel may be a local network (e.g., RF network, including Bluetooth, sonic (including ultrasound), etc.). The user 2211 and the device 2209 may then share a unique key (e.g., the authentication key) 2202, column [12] lines [45-53].), (2) sending the address of the platform device and the access identifier to the gateway based on the address of the gateway to enable the gateway to send a registration message to the platform device based on the address of the platform device (FIGS. 2D and 2E , the user 2211 and the device 2209 may then share a unique key (e.g., the authentication key) 2202… Thereafter, the device may send 2203 this authentication key to the cloud 2206, using the connection (e.g., wireless internet connection) between the two, column [12] lines [52-57].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s method/apparatus by adding the teachings of Hardy in order to make a more effective method/apparatus by enabling provisioning the network device communicating with an air OS cloud system, so that the network device is operated effectively within an air OS cloud computing environment. The method allows the user to provision wirelessly from the computing device running a mobile application that allows authentication and/or provisioning and/or adding to a cloud server, (Hardy, column [22] lines [64-67] to column [23] lines [01-4], [abstract].).
Chen discloses, in analogous art, the missing/crossed limitations comprising: (3) the registration message carries the access identifier to access the platform device, wherein the access identifier is used to enable the platform device to bind the gateway to the MAPP  (FIG. 3 is a flow diagram of a method of identity registration according to an embodiment of the present invention. As shown in FIG. 3, the method may include the steps 301 to 309, [0131]. FIG. 3 at step 301, a user sends a request for acquiring an authentication password to a server through a mobile phone APP, [0131]-[0140]. At step 305, the IoT device sends a registration request including the terminal device information and the user authentication password to the server. The terminal device information may include but is not limited to at least one of a device model, a device MAC address, and a device SN, [01143]-[0144]. The identity registration of the IoT device and the binding between the user and the IoT device can be completed through the process shown in FIG. 3, [0156]. This technique is used to carry the registration message with the access identifier to access the platform device, wherein the access identifier is used to enable the platform device to bind the gateway to the MAPP.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s method/apparatus by adding the teachings of Chen in order to make a more effective method/apparatus by preventing the device identity being falsified, thus improving security. The method enables providing high convenience for life of the user. The method enables preventing counterfeit and improving safety of the device identity, see (Chen, [abstract].).
Regarding claim 4, Kim teaches an access method by a gateway, the method comprising: 
receiving, in a local area network, a multicast probe message from a user equipment (UE), wherein the multicast probe message is used to search for a gateway (The provisioning process includes pairing the network device with a gateway and registering the gateway, network device, and access device with a server, such as a server located within the cloud network 114. For example, upon being powered on or reset to factory settings, the network device may send or broadcast identification information to one or more access devices. The identification information may be sent during a discovery process, [0110]. The network devices and/or access devices within local area network 400 may broadcast/send any updates in its status to other devices on the network, [0143]. In some embodiments, the communication module 2216 may send and receive transmissions broadcasted via a network to which the computing device 2200 is connected. The transmissions may include multicast transmissions and/or broadcast transmissions, [0300].); 
in response to receiving the multicast probe message, sending a multicast response message comprising an address of the gateway to the UE (FIG. 2 illustrates an example of a process 200 for registering one or more network devices, such as the network devices 102, 104, 106 illustrated in FIG. 1, [0108]. At 202, a network device may detect one or more gateways upon being powered on or reset. In some embodiments, a provisioning process may occur when the network device is powered on or reset and detected by an access device (e.g., access device 108). During the provisioning process, the access device may directly communicate with the network device, [0109]. An application, program, or the like that is installed on and executed by the access device may receive the identification information from the network device. When the application on the access device is launched by a user, the access device may display the identification information for selection by the user. Once the network device identification information is selected, the access device may send a signal to the network device indicating that it has been selected. The network device may then send to the access device a list of gateways that are detected by the network device, [0111]. At 204, the network device may obtain credentials from the gateway as part of the registration process…In some embodiments, the credentials may include a SSID of the local area network and a MAC address of the gateway, [0112]. When the computing device 2304 is implemented as a gateway (e.g., the gateway 110), the request 2314 may be a multicast request to the network for current information associated with device, [0322].); 
(Accordingly, the access device may perform account less authentication to allow the user to remotely access the network device via the cloud network without logging in each time access is requested. Also, the network device can communicate with the server regarding the logical network, [0094]. FIG. 13, the cloud network 114 can include a data store 1304 of known resource bundles 1332, see [0229]. Access device 108 can request and download a resource bundle 1332 for a given network device by exchanging communications 1314 and 1316 with the cloud network 114… For example, cache 1318 can be used to store a tile database where each record in the database is uniquely identified by a tile ID, [0230]. FIG. 13, in some embodiments, the access device 108 may communicate with the network devices 102, 104, 106 via the gateways 110, 112 (e.g., communication signal 118) and/or the cloud network 114 (e.g., communication signal 120), [0098]. The missing/crossed out limitations will be discussed in view of  Hardy.); and 
sending, to the first platform device based on the address of the first platform device, (  FIG 15, the process 1500 utilizes intra-network and inter-network communications to inform a cloud network server of the existence of a resource bundle for a network device and to provide the resource bundle defining an interface module for the network device to an access device and/or a gateway… 1502 can include receiving a communication including a resource bundle, registration information for the resource bundle, and a unique ID for a network device interface, [0256]. In some embodiments, the network devices 102, 104, 106 may connect directly to the cloud network 114, for example, using broadband network access such as a cellular network. The cloud network 114 may include a cloud infrastructure system that provides cloud services. In certain embodiments, services provided by the cloud network 114 may include a host of services that are made available to users of the cloud infrastructure system on demand, such as registration and access control of network devices 102, 104, 106, [0105]. The provisioning process may include pairing the network device with a gateway and registering the gateway, network device, and access device with a server, such as a server located within the cloud network 114, [0110]. The missing/crossed out limitations will be discussed in view of Chen.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) after the UE has been logged into a first platform device using a mobile application (MAPP) installed on the UE, receiving an address of the first platform device and an access identifier allocated by the first platform device to a mobile application (MAPP) installed on the UE, wherein the address and the access identifier are received from the UE, (2) sending, to the first platform device based on the address of the first platform device, a registration message carrying the access identifier to enable the first platform device to bind the gateway to the MAPP, and to complete access of the gateway to the first platform device.
 However Hardy  discloses, in analogous art, the missing/crossed limitations comprising: (1) after the UE has been logged into a first platform device using a mobile application (MAPP) installed on the UE, receiving an address of the first platform device and an access identifier allocated by the first platform device to a mobile application (MAPP) installed on the UE, wherein the address and the access identifier are received from the UE (One solution for authenticating and identifying a network device in a network, e.g., when and/or before provisioning or in other contexts, may include a unique identifier or password in or on the device, and utilizing a three-way handoff as shown in FIG. 2A. In FIG. 2A, a network device 204, such as an access point or CPE, can be entered into a network so as to communicate with the cloud 200, column [10] lines [57-65]. FIGS. 7A-7G illustrate a method of provisioning a network device in a network…FIG. 7A, a user can open an app or application 714 in a computing device 706 (e.g., a mobile phone, tablet, or PC) and request or initiate provisioning of a network device. For example, the computing device 706 may be configured to authenticate a network device in a network. In some embodiments, the computing device is configured by executing an application software, or otherwise including hardware and/or firmware (collectively referred to herein as “an app”). However, an application (“app”) is not required and the user can instead log into a cloud app or website to authenticate the device directly, column [13] lines [10-24].  An alternative apparatus and method is illustrated in FIGS. 2D and 2E. In this example, the user (e.g., computing device) 2211 optionally and initially connects 2200 to the cloud 2206. The user then opens communication 2201 with the network device 2209 using a local channel/connection. The local channel may be a local network (e.g., RF network, including Bluetooth, sonic (including ultrasound), etc.). The user 2211 and the device 2209 may then share a unique key (e.g., the authentication key) 2202. Thereafter, the device may send 2203 this authentication key to the cloud 2206, using the connection (e.g., wireless internet connection) between the two, column [12] lines [45-57].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s method/apparatus by adding the teachings of Hardy in order to make a more effective method/apparatus by enabling provisioning the network device communicating with an air OS cloud system, so that the network device is operated effectively within an air OS cloud computing environment. The method allows the user to provision wirelessly from the computing device running a mobile application that allows authentication and/or provisioning and/or adding to a cloud server, (Hardy, column [22] lines [64-67] to column [23] lines [01-4], [abstract].).
Chen discloses, in analogous art, the missing/crossed limitations comprising: (2) sending, to the first platform device based on the address of the first platform device, a registration message carrying the access identifier to enable the first platform device to bind the gateway to the MAPP, and to complete access of the gateway to the first platform device (FIG. 3 at step 301, a user sends a request for acquiring an authentication password to a server through a mobile phone APP. In an embodiment of the present invention, identity registration and binding of an IoT device are triggered by a user terminal. When the user wants to implement binding with an IoT device through a mobile phone, the user logs into the mobile phone APP and sends a request for acquiring an authentication password to the server through the mobile phone APP, wherein the request includes user's identity information. The user's identity information may be user's login account, or user ID allocated to the user by the server, or user ID acquired when the user registers in the server, etc. At step 302, the server generates a user authentication password using user's identity information. At step 303, the server returns the generated user authentication password to the user's mobile phone APP, [0131]-[0140]. At step 304, the mobile phone APP sends the user authentication password to an IoT device, [0141].), (4) sending, to the first platform device based on the address of the first platform device, a registration message carrying the access identifier to enable the first platform device to bind the gateway to the MAPP, and to complete access of the gateway to the first platform device (After acquiring the user authentication password, the user can provide the user authentication password to the IoT device to be bound through the mobile phone APP. In this step, if the mobile phone and the IoT device are in the same local area network, the mobile phone APP can send the user authentication password to the IoT device through the local area network, [0142]. At step 305, the IoT device sends a registration request including the terminal device information and the user authentication password to the server. The terminal device information may include but is not limited to at least one of a device model, a device MAC address, and a device SN, [01143]-[0144]. The identity registration of the IoT device and the binding between the user and the IoT device can be completed through the process shown in FIG. 3, [0156]. This technique is used for sending the address of the platform device and the access identifier to the gateway based on the address of the gateway to enable the gateway to send a registration message to the platform device based on the address of the platform device, wherein the registration message carries the access identifier to access the platform device, wherein the access identifier is used to enable the platform device to bind the gateway to the MAPP.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s method by adding the teachings of Chen in order to make a more effective method by preventing the device identity being falsified, thus improving security. The method enables providing high convenience for life of the user. The method enables preventing counterfeit and improving safety of the device identity, see (Chen, [abstract].).
Regarding claim 6, Kim teaches a system, comprising: 
a gateway (FIG. 13 item 110); and 
a platform device (FIG. 13 item 114), 
wherein  (Accordingly, the access device may perform account less authentication to allow the user to remotely access the network device via the cloud network without logging in each time access is requested. Also, the network device can communicate with the server regarding the logical network, [0094]. FIG. 13, the cloud network 114 can include a data store 1304 of known resource bundles 1332, see [0229]. Access device 108 can request and download a resource bundle 1332 for a given network device by exchanging communications 1314 and 1316 with the cloud network 114… For example, cache 1318 can be used to store a tile database where each record in the database is uniquely identified by a tile ID, [0230]. Examiner interpreted that the resource bundles contain platform information and an access identifier allocated by the platform device to the MAPP.  The missing/crossed out limitations will be discussed in view of  Hardy.); 
wherein the gateway is configured to receive the address of the platform device and the access identifier from the UE, and  (FIG. 13, in some embodiments, the access device 108 may communicate with the network devices 102, 104, 106 via the gateways 110, 112 (e.g., communication signal 118) and/or the cloud network 114 (e.g., communication signal 120), [0098].  FIG 15, the process 1500 utilizes intra-network and inter-network communications to inform a cloud network server of the existence of a resource bundle for a network device and to provide the resource bundle defining an interface module for the network device to an access device and/or a gateway… 1502 can include receiving a communication including a resource bundle, registration information for the resource bundle, and a unique ID for a network device interface, [0256]. At step 1510, transmit the resource bundle to a gateway and/or an access device. The missing/crossed out limitations will be discussed in view of  Hardy.); and 
wherein the platform device is further configured to receive the registration message,  (The gateways 110 and 112 may also provide the access device 108 and the network devices 102, 104, 106 with access to one or more external networks, such as the cloud network 114, the Internet, and/or other wide area networks. In some embodiments, the network devices 102, 104, 106 may connect directly to the cloud network 114, for example, using broadband network access such as a cellular network. The cloud network 114 may include a cloud infrastructure system that provides cloud services. In certain embodiments, services provided by the cloud network 114 may include a host of services that are made available to users of the cloud infrastructure system on demand, such as registration and access control of network devices 102, 104, 106, [0105]. The provisioning process may include pairing the network device with a gateway and registering the gateway, network device, and access device with a server, such as a server located within the cloud network 114, [0110]. The missing/crossed out limitations will be discussed in view of Chen.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  after a user equipment (UE) has been logged into the platform device using a mobile application (MAPP) installed on the UE, the platform device is configured to allocate to the MAPP an access identifier corresponding to the MAPP, and send the access identifier and an address of the platform device to the UE, (2) send to the platform device based on the address of the platform device, a registration message carrying the access identifier, (3) the platform device is further configured to receive the registration message, bind the gateway to the MAPP corresponding to the access identifier, and send a registration response message to the gateway, wherein the registration response message indicates that the gateway successfully accesses the platform device.
However Hardy  discloses, in analogous art, the missing/crossed limitations comprising: (1) after a user equipment (UE) has been logged into the platform device using a mobile application (MAPP) installed on the UE, the platform device is configured to allocate to the MAPP an access identifier corresponding to the MAPP, and send the access identifier and an address of the platform device to the UE (One solution for authenticating and identifying a network device in a network, e.g., when and/or before provisioning or in other contexts, may include a unique identifier or password in or on the device, and utilizing a three-way handoff as shown in FIG. 2A. In FIG. 2A, a network device 204, such as an access point or CPE, can be entered into a network so as to communicate with the cloud 200, column [10] lines [57-65]. FIGS. 7A-7G illustrate a method of provisioning a network device in a network…FIG. 7A, a user can open an app or application 714 in a computing device 706 (e.g., a mobile phone, tablet, or PC) and request or initiate provisioning of a network device. For example, the computing device 706 may be configured to authenticate a network device in a network. In some embodiments, the computing device is configured by executing an application software, or otherwise including hardware and/or firmware (collectively referred to herein as “an app”). However, an application (“app”) is not required and the user can instead log into a cloud app or website to authenticate the device directly, column [13] lines [10-24].  An alternative apparatus and method is illustrated in FIGS. 2D and 2E. In this example, the user (e.g., computing device) 2211 optionally and initially connects 2200 to the cloud 2206. The user then opens communication 2201 with the network device 2209 using a local channel/connection. The local channel may be a local network (e.g., RF network, including Bluetooth, sonic (including ultrasound), etc.). The user 2211 and the device 2209 may then share a unique key (e.g., the authentication key) 2202, column [12] lines [45-53].), (2) send to the platform device based on the address of the platform device, a registration message carrying the access identifier (FIGS. 2D and 2E , the user 2211 and the device 2209 may then share a unique key (e.g., the authentication key) 2202… Thereafter, the device may send 2203 this authentication key to the cloud 2206, using the connection (e.g., wireless internet connection) between the two, column [12] lines [52-57].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s system by adding the teachings of Hardy in order to make a more effective system by enabling provisioning the network device communicating with an air OS cloud system, so that the network device is operated effectively within an air OS cloud computing environment. The method allows the user to provision wirelessly from the computing device running a mobile application that allows authentication and/or provisioning and/or adding to a cloud server, (Hardy, column [22] lines [64-67] to column [23] lines [01-4], [abstract].).
Chen discloses, in analogous art, the missing/crossed limitations comprising: (3) the platform device is further configured to receive the registration message, bind the gateway to the MAPP corresponding to the access identifier, and send a registration response message to the gateway, wherein the registration response message indicates that the gateway successfully accesses the platform device (FIG. 3 is a flow diagram of a method of identity registration according to an embodiment of the present invention. As shown in FIG. 3, the method may include the steps 301 to 309, [0131]. FIG. 3 at step 301, a user sends a request for acquiring an authentication password to a server through a mobile phone APP, [0131]-[0140]. At step 305, the IoT device sends a registration request including the terminal device information and the user authentication password to the server. The terminal device information may include but is not limited to at least one of a device model, a device MAC address, and a device SN, [01143]-[0144]. The identity registration of the IoT device and the binding between the user and the IoT device can be completed through the process shown in FIG. 3, [0156]. This technique is used to carry the registration message with the access identifier to access the platform device, wherein the access identifier is used to enable the platform device to bind the gateway to the MAPP.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s system by adding the teachings of Chen in order to make a more effective system by preventing the device identity being falsified, thus improving security. The method enables providing high convenience for life of the user. The method enables preventing counterfeit and improving safety of the device identity, see (Chen, [abstract].).
Regarding claims 2 and 9, Kim, Hardy and Chen teach all the claim  limitations of claims 1 and 8 respectively; and Kim further teaches wherein accessing the local area network comprising the gateway comprises: 
accessing a wireless local area network provided by the gateway (The local area network 100 may include a wireless network, a wired network, or a combination of a wired and wireless network…The wired and/or wireless networks may be implemented using various routers, access points, bridges, gateways, or the like, to connect devices in the local area network 100. For example, the local area network may include gateway 110 and gateway 112. Gateway 110 or 112 can provide communication capabilities to network devices 102, 104, 106 and/or access device 108 via radio signals in order to provide communication, location, and/or other services to the devices, [0099].).
Regarding claim 5, Kim, Hardy and Chen teach all the claim  limitations of claim 4 above; and Kim further teaches wherein: 
the wireless local area network is a wireless local area network provided by the gateway (The local area network 100 may include a wireless network, a wired network, or a combination of a wired and wireless network…The wired and/or wireless networks may be implemented using various routers, access points, bridges, gateways, or the like, to connect devices in the local area network 100. For example, the local area network may include gateway 110 and gateway 112. Gateway 110 or 112 can provide communication capabilities to network devices 102, 104, 106 and/or access device 108 via radio signals in order to provide communication, location, and/or other services to the devices, [0099]. So, the wireless local area network is a wireless local area network provided by the gateway.).
Regarding claims 10, 13 and 16, Kim, Hardy and Chen teach all the claim  limitations of claims 1, 4 and 6 respectively; and Kim further teaches further teaches wherein the gateway comprises an Internet of Things (IoT) gateway (FIG. 1 illustrates an example of a local area network 100. The local area network 100 includes network device 102, network device 104, and network device 106. In some embodiments, any of the network devices 102, 104, 106 may include an Internet of Things (IoT) device, [0097]. In some embodiments, the access device 108 may communicate with the network devices 102, 104, 106 via the gateways 110, 112 (e.g., communication signal 118) and/or the cloud network 114 (e.g., communication signal 120), [0098]. So, the gateways 110, 112 are IoT gateways.).
Regarding claims 11, 14 and 17, Kim, Hardy and Chen teach all the claim  limitations of claims 1, 4 and 6 respectively; and Kim further teaches wherein the platform device comprises (FIG. 5 illustrates an access device 108 that is located remotely from network 500 (e.g. local area network), according to embodiments of the present invention. Local area network 500 includes gateway 110 and network devices 502 and 504 (which may be, for example, the same as any of network devices 302-308 in FIGS. 3 and 4), as shown in FIG. 5. However, network 500 may also include a variety of other network devices and one or more access devices directly connected to network 500. Gateway 110 is connected to cloud network 114, and allows network devices 502 and 504 to connect to cloud 114, the internet, or other external networks via gateway 110, [0147]. The missing/crossed out limitations will be discussed in view of Chen.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) the platform device comprises an Internet of Things (IoT) cloud platform device. However, Chen discloses, in analogous art, the missing/crossed limitations comprising: (1) the platform device comprises an Internet of Things (IoT) cloud platform device (FIG. 2 item IoT cloud server.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s method by adding the teachings of Chen in order to make a more effective method by preventing the device identity being falsified, thus improving security. The method enables providing high convenience for life of the user. The method enables preventing counterfeit and improving safety of the device identity, see (Chen, [abstract].).
Regarding claims 12 and 15 and 19, Kim, Hardy and Chen teach all the claim  limitations of claims 1, 4 and 8; and Kim further teaches wherein accessing the local area network comprising the gateway comprises: accessing a wireless local area network accessed by the gateway (The local area network 100 may include a wireless network, a wired network, or a combination of a wired and wireless network…The wired and/or wireless networks may be implemented using various routers, access points, bridges, gateways, or the like, to connect devices in the local area network 100. For example, the local area network may include gateway 110 and gateway 112. Gateway 110 or 112 can provide communication capabilities to network devices 102, 104, 106 and/or access device 108 via radio signals in order to provide communication, location, and/or other services to the devices, [0099].).
 Regarding claim 8, Kim, Hardy and Chen teach all the claim  limitations of claim 6 above; and Kim further teaches wherein the gateway is further configured to: 
receive, in a local area network, a multicast probe message from the UE, wherein the multicast probe message is used to search for a gateway (FIG. 2 illustrates an example of a process 200 for registering one or more network devices, such as the network devices 102, 104, 106 illustrated in FIG. 1, [0108]. At 202, a network device may detect one or more gateways upon being powered on or reset. In some embodiments, a provisioning process may occur when the network device is powered on or reset and detected by an access device (e.g., access device 108). During the provisioning process, the access device may directly communicate with the network device, [0109]. An application, program, or the like that is installed on and executed by the access device may receive the identification information from the network device. When the application on the access device is launched by a user, the access device may display the identification information for selection by the user. Once the network device identification information is selected, the access device may send a signal to the network device indicating that it has been selected. The network device may then send to the access device a list of gateways that are detected by the network device, [0111]. At 204, the network device may obtain credentials from the gateway as part of the registration process…In some embodiments, the credentials may include a SSID of the local area network and a MAC address of the gateway, [0112]. When the computing device 2304 is implemented as a gateway (e.g., the gateway 110), the request 2314 may be a multicast request to the network for current information associated with device, [0322].); and 
send a multicast response message comprising an address of the gateway to the UE (The provisioning process includes pairing the network device with a gateway and registering the gateway, network device, and access device with a server, such as a server located within the cloud network 114. For example, upon being powered on or reset to factory settings, the network device may send or broadcast identification information to one or more access devices. The identification information may be sent during a discovery process, [0110]. In some embodiments, the communication module 2216 may send and receive transmissions broadcasted via a network to which the computing device 2200 is connected. The transmissions may include multicast transmissions and/or broadcast transmissions, [0300].).
 Regarding claim 3, Kim, Hardy and Chen teach all the claim  limitations of claim 1 above; and Kim further teaches wherein before obtaining the address of the platform device and the access identifier allocated by the platform device, the method further comprises:
logging in to the platform device according to an indication that is entered by a user of the UE by using the MAPP (Accordingly, the access device may perform account less authentication to allow the user to remotely access the network device via the cloud network without logging in each time access is requested. Also, the network device can communicate with the server regarding the logical network, [0094]. FIG. 13, the cloud network 114 can include a data store 1304 of known resource bundles 1332, see [0229]. Access device 108 can request and download a resource bundle 1332 for a given network device by exchanging communications 1314 and 1316 with the cloud network 114… For example, cache 1318 can be used to store a tile database where each record in the database is uniquely identified by a tile ID, [0230]. Examiner interpreted that the resource bundles contain platform information and an access identifier allocated by the platform device to the MAPP.  The missing/crossed out limitations will be discussed in view of  Hardy.). 
Regarding claim 7, Kim, Hardy and Chen teach all the claim  limitations of claim 6 above; and Kim further teaches wherein the platform device is further configured to: 5Application No. 17/144,908Preliminary Amendment
in response to the MAPP corresponding to the access identifier not being bound to a gateway, directly (To allow account less authentication, a cloud network server may provide a network ID and/or one or more keys to a network device and/or to the access device (e g, running an application, program, or the like), [0046]. A network device within the local area network may pair with or connect to the gateway and may obtain credentials from the gateway. For example, when the network device is powered on, a list of gateways that are detected by the network device may be displayed on an access device (e.g., via an application, program, or the like installed on and executed by the access device)… The access device may send the login information to the network device and the network device may use the login information to pair with the gateway. The network device may then obtain the credentials from the gateway. The credentials may include a service set identification (SSID) of the home local area network, a media access control (MAC) address of the gateway, and/or the like., [0047]. The missing/crossed out limitations will be discussed in view of Chen.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) in response to the MAPP corresponding to the access identifier not being bound to a gateway, directly bind the gateway to the MAPP corresponding to the access identifier.
However, Chen discloses, in analogous art, the missing/crossed limitations comprising: (1) in response to the MAPP corresponding to the access identifier not being bound to a gateway, directly bind the gateway to the MAPP corresponding to the access identifier (FIG. 2 is a schematic diagram of an exemplary binding process between an IoT device and a user. FIG. 3 at step 301, a user sends a request for acquiring an authentication password to a server through a mobile phone APP. In an embodiment of the present invention, identity registration and binding of an IoT device are triggered by a user terminal. When the user wants to implement binding with an IoT device through a mobile phone, the user logs into the mobile phone APP and sends a request for acquiring an authentication password to the server through the mobile phone APP, wherein the request includes user's identity information. The user's identity information may be user's login account, or user ID allocated to the user by the server, or user ID acquired when the user registers in the server, etc. At step 302, the server generates a user authentication password using user's identity information. At step 303, the server returns the generated user authentication password to the user's mobile phone APP, [0131]-[0140]. At step 304, the mobile phone APP sends the user authentication password to an IoT device, [0141]. At step 305, the IoT device sends a registration request including the terminal device information and the user authentication password to the server. The terminal device information may include but is not limited to at least one of a device model, a device MAC address, and a device SN, [01143]-[0144]. At step 306, the server generates a first device identifier using the terminal device information and the user authentication password included in the registration request, and saves a binding relation between the user's identity information and the first device identifier, [0145]. At step 307, the server returns the first device identifier to the IoT device, [0150]. The identity registration of the IoT device and the binding between the user and the IoT device can be completed through the process shown in FIG. 3, [0156]. So, in response to the MAPP corresponding to the access identifier not being bound to a gateway, directly bind the gateway to the MAPP corresponding to the access identifier.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s system by adding the teachings of Chen in order to make a more effective system by preventing the device identity from being falsified and improve security, see (Chen, [abstract].).
Regarding claim 18,  Kim, Hardy and Chen teach all the claim  limitations of claim 6 above; and Kim further teaches wherein the platform device is further configured to: 5Application No. 17/144,908Preliminary Amendment
in response to the MAPP corresponding to the access identifier being already bound to an original gateway, (An application, program, or the like that is installed on and executed by the access device may receive the identification information from the network device. When the application on the access device is launched by a user, the access device may display the identification information for selection by the user. Once the network device identification information is selected, the access device may send a signal to the network device indicating that it has been selected. The network device may then send to the access device a list of gateways that are detected by the network device. The access device may receive and display the list of gateways. In some embodiments, the list of gateways includes multiple gateways (e.g., gateways 110 and 112) that are located within the local area network. The user may select the gateway that the user wishes for the network device to pair. For example, the gateway that provides the best signal strength for the network device may be selected. The access device may then prompt the user to enter login information that is required for accessing the network signals provided by the selected gateway. For example, the login information may be the same information that was originally set up to access the gateway network signals (e.g., when the gateway was initially installed). Once entered, the access device may send the login information to the network device. The network device may use the login information to pair with the selected gateway, [0111]. The missing/crossed out limitations will be discussed in view of Chen.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) in response to the MAPP corresponding to the access identifier being already bound to an original gateway, first unbind the MAPP corresponding to the access identifier from the original gateway, and then bind the gateway to the MAPP corresponding to the access identifier.
However, Chen discloses, in analogous art, the missing/crossed limitations comprising: (1) in response to the MAPP corresponding to the access identifier being already bound to an original gateway, first unbind the MAPP corresponding to the access identifier from the original gateway, and then bind the gateway to the MAPP corresponding to the access identifier (FIG. 4 is a flow diagram of a method for releasing authentication of an IoT device according to an embodiment of the present invention. At step 401, a user sends a cancelation request to a server through a mobile phone APP, the cancelation request carrying a first device identifier to be released. At step 402, the server releases the first device identifier according to the first device identifier carried in the cancelation request, and deletes a binding relation between user's identity information and the first device identifier. At step 403, the server returns a cancelation success response to the mobile phone APP, [0163]-[0167]. Then, the identity registration of the IoT device and the binding between the user and the IoT device can be completed through the process shown in FIG. 3, [0156]. So, in response to the MAPP corresponding to the access identifier being already bound to an original gateway, first unbind the MAPP corresponding to the access identifier from the original gateway, and then bind the gateway to the MAPP corresponding to the access identifier.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s system by adding the teachings of Chen in order to make a more effective system by preventing the device identity from being falsified and improve security, see (Chen, [abstract].).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411   

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411